          Case: 3:20-cr-00020-jdp Document #: 17 Filed: 03/03/20 Page 1 of 2



                              U.S. Department of Justice
                                                                                          Telephone 608/264-5158
                              Scott C. Blader                                                  TTY 608/264-5006
                                                                           Administrative Facsimile 608/264-5183
                              United States Attorney                        Civil Division Facsimile 608/264-5724
                              Western District of Wisconsin             Criminal Division Facsimile 608/264-5054

 Address:
 222 West Washington Avenue
 Suite 700
 Madison, Wisconsin 53703

                                         February 3, 2020

 Joseph A. Bugni                                     Peter R. Moyers
 Federal Defender Services of Wisconsin, Inc.        Federal Defender Services of Wisconsin, Inc.
 22 East Mifflin Street, Suite 1000                  22 East Mifflin Street, Suite 1000
 Madison, Wisconsin 53703                            Madison, Wisconsin 53703

        Re:       United States of America v. Daniel Peggs
                  Case No: 20-cr-00020-jdp

Dear Counsel:

       Enclosed please find a USB drive containing the discovery in this case. As noted
on the device, this USB drive is the property of the U.S. Attorney’s Office. At your
earliest convenience, please return the USB drive to the U.S. Attorney’s Office, attention
Shari Heiser. The discovery is listed on the discovery log. The Bates labeling ranges from
PEGGS_000001 to PEGGS_003815.

      Please note that all suspected child pornography has been removed from the
discovery being provided. If you would like to view the images of the suspected child
pornography, please contact me to make arrangements.

        The enclosed materials and any future discovery provided to you which may
exceed the scope of discovery mandated by the Federal Rules of Criminal Procedure,
federal statute, or relevant case law is provided voluntarily and solely as a matter of
discretion. By producing such materials to you, the government does not waive its
right to object to future discovery requests beyond the scope of its obligations.

Request for Reciprocal Discovery

       With this letter, the government requests all reciprocal discovery to which it is
entitled under Federal Rules of Criminal Procedure 16(b) and (c) and 26.2, including,
but not limited to:
        Case: 3:20-cr-00020-jdp Document #: 17 Filed: 03/03/20 Page 2 of 2


February 3, 2020
Page 2


         1.   Inspection and/or copies of all books, papers, documents, photographs,
tangible objects, or portions thereof in the possession, custody, or control of the
defendant and which the defendant intends to introduce as evidence in his case-in-chief
at trial.

      2.     Inspection and/or copies of the results of any reports of physical or
mental examinations and of scientific tests or experiments made in connection with the
above-entitled case within the possession or control of the defendant which the
defendant intends to introduce as evidence in his case-in-chief at trial or which have
been prepared by a witness whom the defendant intends to call at trial.

       3.    Inspection and/or copies of all statements made by all witnesses whom
the defendant intends to call at trial.

Notice of Audio/Visual Evidence

        This letter will serve as notice that, should the case proceed to trial, the United
States intends to introduce in its case-in-chief, the audio and video evidence disclosed
herein and in subsequent discovery productions. Moreover, the United States reserves
its right to use any audio/video evidence provided to you in discovery for rebuttal or
cross-examination.

Request for Notice of Defenses

      The Government also requests notice of any intention of your client to rely on an
entrapment defense or a defense involving mental condition or duress, and/or an alibi
defense for charged offenses.

       If you have any questions regarding this matter, please do not hesitate to contact
me at (608) 264-5158.

                                              Very truly yours,

                                              SCOTT C. BLADER
                                              United States Attorney

                                              By:      /s/
                                              JULIE S. PFLUGER
                                              Assistant United States Attorney
